[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

United States Court of Appeals
For the First Circuit


No. 98-1259

MIF REALTY, L.P.,

Plaintiff, Appellee,

v.

GERALD S. FINEBERG,

Defendant, Appellant.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Robert B. Collings, U.S. Magistrate Judge]



Before

Torruella, Chief Judge,

Wellford, Senior Circuit Judge,

and Selya, Circuit Judge. 



William I. Cowin, with whom Joel A. Kozol, Christine P.
Deshler and Friedman & Atherton were on brief, for appellant.
John A. Wortmann, Jr., with whom Margaret M. Pinkham and
Brown, Rudnick, Freed & Gesmer P.C. were on brief, for appellee.



August 5, 1998
         Per Curiam.  After due consideration of the record,
briefs, and oral arguments, we affirm the decision on appeal on the
basis of the magistrate judge's memorandum and order.  We add only
that the magistrate judge did not abuse his discretion in denying
the defendant's belated motion to amend his counterclaims.  SeeQuaker State Oil Refining Corp. v. Garrity Oil Co., Inc., 884 F.2d
1510, 1517 (1st Cir. 1989).
Affirmed.